DISSENTING OPINION

No. 04-97-00490-CV

TEXAS DEPARTMENT OF PUBLIC SAFETY,
Appellant

v.

Kent WASHBURN,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 236625
Honorable H. Paul Canales, Judge Presiding

Opinion by: Tom Rickhoff, Justice

Dissenting opinion by: Sarah B. Duncan, Justice


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	June 2, 1999


	I dissent for the reasons set forth in the dissenting opinion in Mireles v. Texas Dep't of Pub.
Safety, No. 04-97-01007-CV, 1999 WL 300650 (Tex. App.--San Antonio May 12, 1999, no pet.
h.).


						Sarah B. Duncan, Justice

Do not publish